Plaintiffs in error ask only that we direct the record herein certified to the district court. We know of no rule which requires or sanctions such an order.
Defendants in error ask to have the opinion so modified as to hold that the "writ of review" is not one of the original writs mentioned in the Constitution. This request they base upon an erroneous interpretation of the opinion to the contrary. The assumption in the opinion is solely for the purposes of this case. We do not decide the point because such decision is here unnecessary.
Rehearing denied. *Page 55